Annual Shareholder Meeting Results: The Fund held its annual meeting of shareholders on December 19, 2011. Shareholders voted as indicated below: Affirmative Withheld Authority Election of Bradford K. Gallagher – Class III to serve until 2013 Re-election of Hans W. Kertess – Class I to serve until 2014 Re-election of William B. Ogden, IV – Class I to serve until 2014 Re-election of Alan Rappaport – Class I to serve until 2014 Election of Deborah A. DeCotis – Class II to serve until 2012 The other members of the Board of Trustees at the time of the meeting, namely Messrs. Paul Belica, James A. Jacobson and John C. Maney†, continue to serve as Trustees of the Fund. † Interested Trustee
